         Case 1:16-cv-02507-CRC Document 21 Filed 04/19/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 SHALOM GOLDSTEIN, et al.,

                      Plaintiffs,

                      v.                         Case No. 16-cv-2507 (CRC)

 ISLAMIC REPUBLIC OF IRAN, et al.,


                      Defendant.

                                              ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that Defendants pay to each Plaintiff the amount of damages set forth in the

table below:

                                     Pain and     Solatium Damages       Total Damages
                                     Suffering
                                     Damages
 Shalom Goldstein                   $2,500,000            $0                 $2,500,000
 Rabbi Simcha Goldstein                   $0          $1,250,000             $1,250,000

 Sarah B. Goldstein                      $0           $1,500,000             $1,500,000

 Y.G., a minor                           $0           $312,500               $312,500

 P.G., a minor                           $0           $625,000               $625,000

 T.G., a minor                           $0           $625,000               $625,000

 Shaina Kutten                           $0           $625,000               $625,000

 Shimon Goldstein                        $0           $625,000               $625,000

 Yechezkal Shraga Goldstein              $0           $625,000               $625,000

 Avrohom David Goldstein                 $0           $625,000               $625,000
         Case 1:16-cv-02507-CRC Document 21 Filed 04/19/19 Page 2 of 2



 Hendel Lezer                              $0          $625,000               $625,000

 Dovy Goldstein                            $0          $625,000               $625,000

 Chaya Chana Hoffman                       $0          $625,000               $625,000

 Yaakov Yosef Goldstein                    $0          $625,000               $625,000

 Bas-Sheva Goldstein                       $0          $625,000               $625,000

 Moishe Goldstein                          $0          $625,000               $625,000


       And it is further

       ORDERED that Defendants shall be jointly and severally liable for the entire judgment

amount of $13,062,500; and it is further

       ORDERED that Plaintiffs shall, at their own cost and consistent with the requirements of

28 U.S.C. § 1608(e), send a copy of this Order to Defendants.

       SO ORDERED.




                                                           CHRISTOPHER R. COOPER
                                                           United States District Judge

Date: April 19, 2019
